DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-13, 15-17,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,902 and in view of Pearson US 20130125028 Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 11 :  Claim 1 and 6 of the ‘902 patent provides a teaching of a method performed by one or more computing systems of an incident simulation system for administering an incident exercise based on a simulation of a hazardous material incident, the method comprising:
accessing a simulation plan that the defines the incident exercise, the simulation plan specifying a type of the hazardous material and a location and a time of the hazardous material incident within the theater of operation (see col. 10:17-25);
receiving an indication of a current environmental condition collected within the theater of operation during the incident exercise, the current environmental condition being collected at a collection location within the theater of operation and at a collection time (see col. 10:28-32)
generating detector information factoring in the simulated effects and a current location of a detector and a current time (see col. 10:32-37); and 
sending to the detector the generated detector information so that the detector can provide a user interface based on the simulated effects of the current environmental condition on the hazardous material (see col. 10:38-42).  

The ‘902 is silent on the teaching of simulating the effects of the current environmental condition on the hazardous material based on the collection location and the collection time and the simulation plan.  However, the Pearson reference provides a teaching of simulating the effects of the current environmental condition on the hazardous material based on the collection location and the collection time and the simulation plan (see paragraph 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of simulating the effects of the current environmental condition on the hazardous material based on the collection location and the collection time and the simulation plan, as taught by the Pearson reference, in order to cover different simulation scenario.  
Claims 2 and 12:  Claim 2 of the ‘902 patent provides a teaching of  wherein the simulation plan specifies a participant who is to hold the detector during the incident exercise.
Claims 3 and 17:  Claim 1 of the ‘902 patent provides a teaching of wherein the detector is a real detector with a training mode to receive detector signals that detection hardware of the real detector would generate so that the real detector can generate the user interface as if the real detector has detected the detector signals and wherein the detector information includes simulated detector signals (see col. 10:10-46). 
Claims 4 and 15:  Claim 1 of the ‘902 patent provides a teaching of comprising receiving an indication of the current location of the detector within the theater of operation (see col. 10:32-33).  
Claims 5 and 16:  Claim 4 of the ‘902 patent provides a teaching of  wherein the current location is collected by a position system associated with the detector.
Claims 10:  The ‘902 patent is silent on the teaching of wherein the simulation plan defines that the hazardous material incident occurs in a moving vehicle and a route for the moving vehicle. 
However, the Pearson reference provides a teaching of wherein the simulation plan defines that the hazardous material incident occurs in a moving vehicle and a route for the moving vehicle (see FIG. 3 for the movement map of the vehicle and paragraph 19).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of wherein the simulation plan defines that the hazardous material incident occurs in a moving vehicle and a route for the moving vehicle, as taught by Pearson, in order to cover different simulation scenario.  
Claim 11:  Claim 12 of the  ‘902 patent provide as teaching of one or more computing systems of an incident simulation system for administering an incident exercise based on a simulation of a hazardous material incident, the one or more computing systems (see col. 11:19-22) comprising: 
one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to (see col. 11:23-25): 
access a simulation plan that the defines the incident exercise, the simulation plan specifying a type of the hazardous material and a  location and time of the hazardous material incident within the theater of operation (see col. 11:26-37);
generate detector information factoring in the simulated effects and a current location of the detector and a current time (see col. 11:37-42); and
send to the detector the generated detector information (see col. 11:45-48); and
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (see col. 11:50-53)
The ‘902 patent is silent on the teaching of simulate the effects of movement of the moving vehicle on the hazardous material that is detected by a detector;  receive an indication of locations of a moving vehicle within the theater of operation during the incident exercise and so that the detector can provide a user interface based on the simulated effects of the movement of the moving vehicle on the hazardous material
However, the Pearson reference provides a teaching of  simulate the effects of movement of the moving vehicle on the hazardous material that is detected by a detector;  receive an indication of locations of a moving vehicle within the theater of operation during the incident exercise (see FIG. 3 for the movement map of the vehicle and paragraph 19) and the detector can provide a user interface based on the simulated effects of the movement of the moving vehicle on the hazardous material (see paragraph 18, FIG. 3 for the user interface of the simulation and the effect of the hazardous material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of simulate the effects of movement of the moving vehicle on the hazardous material that is detected by a detector;  receive an indication of locations of a moving vehicle within the theater of operation during the incident exercise and so that the detector can provide a user interface based on the simulated effects of the movement of the moving vehicle on the hazardous material; as taught by Pearson,  in order to cover different simulation scenario.  

Claim 13:   The ‘902 patent is silent on the teaching of wherein the detector is in the moving vehicle.  However, the Pearson reference provides a teaching of wherein the detector is in the moving vehicle (see paragraph 19 detector mounted on the vehicle).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘902 patent with the feature of wherein the detector is in the moving vehicle; as taught by Pearson,  in order to cover different simulation scenario.  

Claims 6-7, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,902, in view of Pearson US 20130125028 and further in view of Flemming UK GB 2326266 A
Claims 6 and 18: The ‘602 patent is silent on the teaching of wherein the detector is associated with a participant in the incident exercise and the participant is traveling in a vehicle.  However, the Flemming reference provides a teaching of wherein the detector is associated with a participant in the incident exercise and the participant is traveling in a vehicle  (see page 3 paragraph 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Flemming reference with wherein the detector is associated with a participant in the incident exercise and the participant is traveling in a vehicle, as taught by Flemming reference, in order to provide a realistic simulation that allows for different simulation scenario.      
Claims 7 and 19:  The ‘602 patent is silent on the teaching of comprising simulating effects of a vehicle between the location of the hazardous material incident and the current location of the detector.
However, the Flemming reference provides a teaching of comprising simulating effects of a vehicle between the location of the hazardous material incident and the current location of the detector (see page 3 paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of  simulating effects of a vehicle between the location of the hazardous material incident and the current location of the detector, as taught by Flemming reference, in order to provide a realistic simulation that allows for different simulation scenario.  

Claim 8-9, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,902, in view of Pearson US 20130125028 and further in view of Drukier US 20140323157 A1
Claims 8 and 20-21:  The ‘902 patent is silent on the teaching of wherein the effects of the current environmental condition is simulated based on dispersal of the hazardous material.  However, the Drukier reference provides a teaching of wherein the effects of the current environmental condition is simulated based on dispersal of the hazardous material (see paragraph 27).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of wherein the effects of the current environmental condition is simulated based on dispersal of the hazardous material, as taught by the Drukier reference, in order to more accurately simulate the behavior of the hazardous material.  
Claims 9 and 22:  The ‘902 patent is silent on the teaching comprising simulating effects of the rate of decay of the hazardous material.  However, the Drukier reference provides teaching comprising simulating effects of the rate of decay of the hazardous material (see paragraph 28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘902 patent with the feature of simulating effects of the rate of decay of the hazardous material, as taught by the Drukier reference, in order to more accurately simulate the behavior of the hazardous material.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,902 and in view of Pearson and further in view of Pike US 5,722,835 
Claim 14:  The ‘902 patent is silent on the teaching of wherein the hazardous material is in the moving vehicle.  However, the Pike reference provides a teaching of wherein the hazardous material is in the moving vehicle (see col. 10:55-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pike reference with the feature of wherein the hazardous material is in the moving vehicle, as taught by Pike reference, in order to provide different simulation condition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715